UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 In the Matter of KeySpan Energy Canada Partnership) ) File No. 70-10126 (Public Utility Holding Company Act) ) of 1935) ) CERTIFICATE OF NOTIFICATION This Certificate of Notification is filed by KeySpan Energy Canada Partnership (KECP) and KeySpan Energy Facilities Limited (KEFL), in connection with the following transaction described in the Application/Declaration on Form U-1, as amended, filed in this proceeding (the Application), and authorized by order of the Securities and Exchange Commission (Commission) issued in this proceeding on August 12, 2003, Holding Co. Act Release No. 27710, (the Order). 1 (KECP and KEFL are collectively referred to as the Applicants.) The Applicants certify pursuant to Rule 24 that, in accordance with the authorizations in the Order, KEFL acquired 2,344 shares of Rimbey Pipe Line Co. Ltd.s voting securities for $2.02 million Canadian on August 15, 2003, pursuant to the terms of the Letter Purchase Agreement attached as Exhibit B-3 to the Application. The past tense opinion of counsel required under the instructions to the Form U/1 application is attached hereto. 1 Capitalized terms not otherwise defined herein have the meaning set forth in the Application. SIGNATURE Pursuant to the requirements of the Public Utility Holding Company Act of 1935, each of the undersigned companies has duly caused this statement to be signed on its behalf by its undersigned officer thereunto duly authorized. Dated: August 25, 2003 KEYSPAN ENERGY CANADA PARTNERSHIP, BY ITS MANAGING PARTNER, KEYSPAN CANADA MANAGEMENT LTD. /s/ David Smith Senior Vice President and Chief Financial Officer KEYSPAN ENERGY FACILITIES LIMITED /s/ David Smith Senior Vice President and Chief Financial Officer
